Exhibit 10.10

 

SECOND AMENDED AND RESTATED

HORNBECK OFFSHORE SERVICES, INC.

INCENTIVE COMPENSATION PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

(Time Vesting)

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made effective as of
                    , by and between Hornbeck Offshore Services, Inc. (the
“Company”) and                      (“Director”).

 

1.    GRANT OF RESTRICTED STOCK UNITS.    Pursuant to the Second Amended and
Restated Hornbeck Offshore Services, Inc. Incentive Compensation Plan (the
“Plan”) Director is hereby awarded restricted stock units covering
                             shares of the Common Stock of the Company (the “RS
Units”). On any day, the value of an RS Unit shall equal the Fair Market Value
of one share of Common Stock of the Company. All of the RS Units shall be
subject to the prohibition on the transfer of the RS Units and the obligations
to forfeit the RS Units to the Company as set forth in Section 4 of this
Agreement.

 

2.    EFFECT OF THE PLAN.    The RS Units awarded to Director are subject to all
of the terms and conditions of the Plan, which terms and conditions are
incorporated herein for all purposes, and of this Agreement together with all
rules and determinations from time to time issued by the Committee and by the
Board pursuant to the Plan. The Company hereby reserves the right to amend,
modify, restate, supplement or terminate the Plan without the consent of
Director, so long as such amendment, modification, restatement or supplement
shall not materially reduce the rights and benefits available to Director
hereunder, and this Award shall be subject, without further action by the
Company or Director, to such amendment, modification, restatement or supplement
unless provided otherwise therein. Capitalized terms used but not defined in
this Agreement shall have the meanings ascribed to such terms in the Plan.

 

3.    Vesting of RS Units.    Except as otherwise provided in Section 4 of this
Agreement, the RS Units shall vest pursuant to the provisions of paragraph
(c) of Section 4 of this Agreement, on the first anniversary of the effective
date of this Agreement.

 

4.    RESTRICTIONS.    Director hereby accepts the Award of the RS Units and
agrees with respect thereto as follows:

 

(a)    No Transfer.    Unless otherwise determined by the Committee and provided
in this Agreement or the Plan, the RS Units shall not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred except by will or the
laws of descent and distribution. Any attempted assignment of an RS Unit in
violation of this Agreement shall be null and void. The Company shall not be
required to honor the



--------------------------------------------------------------------------------

transfer of any RS Units that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or the Plan.

 

(b)    Mandatory Mediation and Arbitration Procedure.    By execution of this
Agreement and acceptance of this Award, which is a voluntary benefit provided to
Director by the Company, Director waives Director’s right to a jury trial in
state or federal court and agrees that (i) Section 15.17 of the Plan, as
applicable, shall be the sole and exclusive means of resolving disputes of the
parties (including any other persons claiming any rights or having any
obligations through the Company or Director) arising out of or relating to this
Agreement, and (ii) the dispute resolution provisions of Section 15.17 shall
also be the sole and exclusive means for resolving any other dispute between
Director and the Company or any of its subsidiaries (including any other
person(s) claiming any rights or having any obligations through the Company or
Director). By execution of this Agreement, however, Director does not
waive Director’s right to any normally available remedies Director may have in
connection with any claim Director may bring against the Company or any of its
subsidiaries, as an arbitrator can award any normal remedies Director could get
in a court proceeding. By execution of this Agreement Director represents that
to the extent Director considered necessary, Director has sought, at Director’s
own expense, counsel regarding the terms of this Agreement and the waiver
contemplated in this Section 4(b).

 

(c)    Forfeiture of RS Units.    If Director terminates service with the
Company and its Subsidiaries prior to the first anniversary of the effective
date of this Agreement for any reason other than the Director’s death or
Retirement or Disability, as hereinafter defined, Director (or Director’s
estate) shall initiate a legal proceeding against the Company other than as
provided in paragraph (b) of this Section 4, then Director (or Director’s
estate, as applicable) shall, for no consideration, forfeit all RS Units;
provided, however, that the Committee or its designee may, in the Committee’s or
the designee’s sole and absolute discretion, as applicable, provide for the
acceleration of the vesting of the RS Units, eliminate or make less restrictive
any restrictions contained in this Agreement, waive any restriction or other
provision of the Plan or this Agreement or otherwise amend or modify this
Agreement in any manner that is either (i) not adverse to Director, or
(ii) consented to by Director.

 

(d)    Vesting of RS Units.    If Director provides continuous, eligible service
to the Company and its Subsidiaries, as determined by the Committee or its
designee, in the Committee’s or the designee’s sole and absolute discretion, as
applicable, until the first anniversary of the effective date of this Agreement,
Director shall vest in one hundred percent (100%) of the RS Units.

 

(e)    Retirement, Death or Disability.    If, as a result of Director’s death,
Retirement, or Disability, Director terminates service with the Company and its
Subsidiaries prior to the first anniversary of the effective date of this
Agreement, Director shall vest in and have a non-forfeitable right to one
hundred percent (100%) of

 

2



--------------------------------------------------------------------------------

the RS Units. For purposes of this Agreement “Disability” means permanent and
total disability within the meaning of section 22(e)(3) of the Code as
determined by the Committee or its designee in the Committee’s or the designee’s
sole and absolute discretion, as applicable. For purposes of this Agreement
“Retirement” means Director’s termination of service as a member of or an
advisory director to the Board, on or after the date Director completes five
(5) years of service as a member of or advisory director to the Board.

 

(f)    Change of Control.    If a Change of Control occurs during the term of
this Agreement, Director shall vest in and have a non-forfeitable right to one
hundred percent (100%) of the RS Units.

 

(g)    Rights.    RS Units represent an unsecured promise of the Company to
issue shares of Common Stock of the Company as otherwise provided in this
Agreement. Other than the rights provided in this Agreement, Director shall have
no rights of a stockholder of the Company until such RS Units have vested and
the related shares of Common Stock have been issued pursuant to the terms of
this Agreement.

 

(h)    Issuance of Common Stock.    The Company will issue to Director the
shares of Common Stock underlying the vested RS Units, no later than the later
of (i) 2 1/2 months following the end of the Company’s fiscal year in which the
RS Units vest pursuant to paragraph (c) of this Section 4 above, or (ii) as soon
as is administratively practicable following the end of such fiscal year.
Evidence of the issuance of the shares of Common Stock pursuant to this
Agreement may be accomplished in such manner as the Company or its authorized
representatives shall deem appropriate including, without limitation, electronic
registration, book-entry registration or issuance of a certificate or
certificates in the name of Director or in the name of such other party or
parties as the Company and its authorized representatives shall deem
appropriate.

 

In the event the shares of Common Stock issued pursuant to this Agreement remain
subject to any additional restrictions, the Company and its authorized
representatives shall ensure that Director is prohibited from entering into any
transaction, which would violate any such restrictions, until such restrictions
lapse.

 

(i)    Associated Preferred Stock Purchase Rights.    The issuance of any shares
of Common Stock as the result of Director’s vesting in RS Units pursuant to this
Agreement will include any associated preferred stock purchase rights.

 

5.    COMMUNITY INTEREST OF SPOUSE.    The community interest, if any, of any
spouse of Director in any of the RS Units shall be subject to all of the terms,
conditions and restrictions of this Agreement and the Plan, and shall be
forfeited and surrendered to the Company upon the occurrence of any of the
events requiring Director’s interest in such RS Units to be so forfeited and
surrendered pursuant to this Agreement.

 

3



--------------------------------------------------------------------------------

6.    BINDING EFFECT.    This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Director.

 

7.    TAX MATTERS.

 

(a) The vesting of any RS Units and the related issuance of shares of Common
Stock pursuant to paragraph (h) of Section 4 of this Agreement shall be subject
to the satisfaction of all applicable federal, state and local income and
employment tax withholding requirements (the “Required Withholding”). By
execution of this Agreement, Director shall be deemed to have authorized the
Company to withhold from the shares of Common Stock issued as a result of
Director’s vesting in the RS Units, the shares of Common Stock necessary to
satisfy Director’s Required Withholding, if any. The amount of the Required
Withholding and the number of shares of Common Stock required to satisfy
Director’s Required Withholding, if any, as well as the amount reflected on tax
reports filed by the Company, shall be based on the closing price of the Common
Stock on the day the RS Units vest pursuant to Section 4 of this Agreement.
Notwithstanding the foregoing, the Company may require that Director satisfy
Director’s Required Withholding, if any, by any other means the Company, in its
sole discretion, considers reasonable. The obligations of the Company under this
Agreement shall be conditioned on such satisfaction of the Required Withholding.

 

(b) Director acknowledges that the tax consequences associated with the Award
are complex and that the Company has urged Director to review with Director’s
own tax advisors the federal, state, and local tax consequences of this Award.
Director is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. Director understands that
Director (and not the Company) shall be responsible for Director’s own tax
liability that may arise as a result of this Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Director has executed this Agreement, all as of the
date first above written.

 

HORNBECK OFFSHORE SERVICES, INC.

By:

   

Title:

   

 

 

 

 

4



--------------------------------------------------------------------------------

DIRECTOR ACKNOWLEDGES AND AGREES THAT THE RS UNITS SUBJECT TO THIS AWARD SHALL
VEST AND THE RESTRICTIONS RESULTING IN THE FORFEITURE OF THE RS UNIT SHALL
LAPSE, IF AT ALL, ONLY DURING THE PERIOD OF DIRECTOR’S SERVICE TO THE COMPANY OR
AS OTHERWISE PROVIDED IN THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED
THE RS UNITS). DIRECTOR FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AGREEMENT OR THE PLAN SHALL CONFER UPON DIRECTOR ANY RIGHT WITH RESPECT TO
FUTURE AWARDS OR CONTINUATION OF DIRECTOR’S SERVICE TO THE COMPANY. Director
acknowledges receipt of a copy of the Plan, represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the
Restricted Stock Unit Award subject to all of the terms and provisions hereof
and thereof, including the mandatory dispute resolution provisions. Director has
reviewed this Agreement and the Plan in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of this Agreement and the Plan.

 

DIRECTOR

 

 

DATED:                                     
                                     

     

SIGNED:                                     
                                        
                                                       

 

5